Opinion

PER CURIAM.
The petitioner, James Diggs, appeals from the judgment of the habeas court dismissing his petition for a writ of habeas corpus. The sole issue raised on appeal is that “[t]he habeas court erred when it denied the petition for writ of habeas corpus.” Following a review of the record and briefs and after hearing the parties at oral argument, we conclude that the petitioner has failed to make a substantial showing that he has been denied a state or federal constitutional right. Accordingly, we affirm the judgment of the habeas court.
The record discloses that the petitioner was convicted of murder in violation of General Statutes § 53a-54a (a) on November 9, 1989. The conviction was affirmed in State v. Diggs, 219 Conn. 295, 592 A.2d 949 (1991). The petitioner then filed the present petition for a writ of habeas corpus.
The habeas court’s dismissal of the petitioner’s petition was predicated on a factual review of the petitioner’s claim. “This court does not retry the case or evaluate the credibility of the witnesses. . . . Rather, we must defer to the [trier of fact’s] assessment of the credibility of the witnesses based on its firsthand observation of their conduct, demeanor and attitude.” (Citation omitted; internal quotation marks omitted.) State v. McClam, 44 Conn. App. 198, 208, 689 A.2d 475, cert. denied, 240 Conn. 912, 690 A.2d 400 (1997).
In a thoughtful and comprehensive memorandum of decision, the habeas court analyzed the petitioner’s claims and the law applicable thereto. Diggs v. Commissioner of Correction, 46 Conn. Sup. 344, 750 A.2d 1161 (1999). Because the habeas court’s memorandum *736of decision fully addresses the sole issue raised in this appeal, we adopt it as a proper statement of the facts and the applicable law. It would serve no useful purpose for us to repeat the discussion contained therein. See Scott v. Salinas, 57 Conn. App. 649, 749 A.2d 1228 (2000). We conclude that the habeas court had before it sufficient evidence to find as it did.
The judgment is affirmed.